DETAILED ACTION
Response to Amendment
The Amendment filed on November 24, 2020 has been entered. Claims 7-20 remain pending in the application. Applicant’s amendments to the Claims have overcome all but one of the objections (reproduced below) previously set forth in the Non-Final Office Action mailed on August 24, 2020. Applicant’s amendments to the Claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed on August 24, 2020. However, Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Objections
Claim 13 is objected to because of the following informality: “and second machining units;” in line 10 should read “and one second machining unit;”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "said first axial direction" in line 13. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting “in said first axial direction” in line 13 of the claim as if it instead reads “along said first axis”.
Claim 15 recites the limitation "said first, second or third axial directions" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is along at least one of said first, second or third axes”.
Claim 16 recites the limitation "said first or second axial directions" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said first or second axes”.
Claim 17 recites the limitation "said first or second axial directions" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said first or second axes”.
Claims 14-20 are rejected as being indefinite because they depend from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fioroni (US 6,666,632) in view of Line (US 5,183,374) in further view of Parham (US 4,516,453).
Regarding claim 7, Fioroni discloses a machine tool (M in Figure 1), comprising:
a machine bed (the platform on top of which beam 381 sits);
at least one first and one second machining unit (100 and 100’ in Figure 1) being disposed adjacent to each other in a first axial direction (a horizontal direction in Figure 2) (apparent from Figure 2), being movable independently of each other in the first axial direction (the horizontal direction in Figure 2), a second axial direction (a direction which is perpendicular to the plane of Figure 2) and a third axial direction (a vertical direction in Figure 2) (Col. 2 line 62 – Col. 3 line 24), being disposed together above said machine bed (the platform on top of which beam 381 sits) (apparent from Figure 1), and each having two sides (left and right sides of 100/100’) (apparent from Figure 2);

upper and lower guides (210 and 220 in Figures 1-3) disposed on said upwardly facing and downwardly facing sides of said stand units (300 and 300’) for guiding said machining units (100 and 100’) along said first axial direction (the horizontal direction in Figure 2) (apparent when Figure 2x is viewed in relation to Figure 3, Col. 3 lines 3-7 and 62-67).

    PNG
    media_image1.png
    784
    767
    media_image1.png
    Greyscale

Figure 2x: an annotated version of Figure 2 of Fioroni

Line teaches that it was known to provide upper and lower guides (12b and 12a in Figures 3 and 4; or 4b and 4a in Figures 3 and 4) that are respectfully disposed on a top of an upwardly facing side (2b in Figures 3 and 4) and on a bottom of a downwardly facing side (2a in Figures 3 and 4) of a stand unit (2 in Figures 3 and 4) (apparent from Figures 3 and 4, Col. 2 lines 46 – Col. 3 line 4), in order to guide the stand unit (2) along a first axial direction (X in Figure 3) parallel to the upper and lower guides (12b and 12a; or 4b and 4a) and maintain the stand unit (2) transversely (Col. 2 line 67 – Col. 3 line 7).
Because both the upper and lower guides (210 and 220) of Fioroni and the upper and lower guides (12b and 12a; or 4b and 4a) of Line can guide one or more stand units along a first axial direction, it would have been obvious to one of ordinary skill in the art to have modified Fioroni to incorporate the teachings of Line by substituting the upper and lower guides (210 and 220) of Fioroni for upper and lower guides are respectfully disposed on a top of said upwardly facing sides (shown circled in Figure 2x above) and on a bottom of said downwardly facing sides (shown circled in Figure 2x above) of said stand units (300 and 300’ of Fioroni), in order to achieve the predictable results of guiding the stand units along the first axial direction (horizontal direction in Figure 2 of Fioroni) parallel to the upper and lower guides and maintaining the stand units transversely. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Fiorini in view of Line teaches all the limitations of the claim as stated above except: at least one additional guiding element configured to be attached on ends of said upper and lower guides for extending said guides to increase a distance between at least two of said machining units.
Parham teaches that it was known to provide at least one additional guiding element (14b and/or 16b in Figure 1) configured to be attached on ends of guides (14a and 16a in Figure 1) (it is apparent from Figure 1 that 14b and 16b are respectively attached to and in contact with the left ends of 14a and 16a, and that 14b and 16b extend beyond the left ends of 14a and 16a) for guiding a machining unit (12 
It would have been to one of ordinary skill in the art at the time the invention was filed to have modified Fioroni in view of Line to incorporate the teachings of Parham by providing at least one additional guiding element configured to be attached on ends of said upper and lower guides (12b and 12a of Line; or 4b and 4a of Line) for extending said guides, because doing so would achieve the predictable result of defining and extending a machining path for at least one of the machining units (100 and 100’ of Fioroni). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “to increase a distance between at least two of said machining units” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the at least one additional guiding element (14b and/or 16b of Parham) of Fioroni in view of Line in further view of Parham is capable of increasing a distance between at least two of the machining units (100 and 100’ of Fioroni).
Regarding claim 8, Fioroni in view of Line in further view of Parham teaches that said stand units (300 and 300’ of Fioroni) are movably guided on said upper and lower guides (12b and 12a of Line; or 4b and 4a of Line) (Col. 2 line 67 – Col. 3 line 7 of Line, Col. 3 lines 3-7 and 62-67 of Fioroni).
Regarding claim 10, Fioroni discloses that at least one of said machining units (100 and 100’) is configured to perform a swivel movement around at least one of said first or second axial directions (Col. 6 lines 26-27).
Regarding claim 12, Fioroni discloses at least one control cabinet (400, 350, or 370 in Figures 1 and 2) disposed in an upper half of the machine tool (M) (apparent from Figures 1 and 2).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fioroni in view of Line in further view of Parham in further view of Naumann et al. (EP 0882548 A2), hereinafter Naumann.
Regarding claim 9, Fioroni in view of Line in further view of Parham teaches all the limitations of the claim as stated above except: at least two of said machining units are coupled or configured to be coupled and decoupled in at least one of said first, second or third axial directions.
Naumann teaches that it was known to provide at least two machining units (19 and 23 in Figure 5) that are coupled or configured to be coupled and decoupled in at least one of a first axial direction (a direction parallel to axis 27 in Figure 5), a second axial direction (a direction parallel to axis 13 in Figure 5), or a third axial direction (a direction parallel to axis 10 in Figure 5), in order to allow the machining units (19 and 23) to be easily and automatically changed (Claim 9, Page 3 lines 1-7 of Machine Translation of EP 0882548 A2).
It would have been to one of ordinary skill in the art at the time the invention was filed to have modified at least two of said machining units (100 and 100’) of Fioroni so that they are coupled or configured to be coupled and decoupled in at least one of said first, second or third axial directions, as taught by Naumann, because doing so would allow the machining units to be easily and automatically changed.
Regarding claim 11, Fioroni in view of Line in further view of Parham teaches all the limitations of the claim as stated above except: at least two of said machining units are coupled or configured to be coupled and decoupled in said swivel movement around at least one of said first or second axial directions.
Naumann teaches that it was known to provide at least two machining units (19 and 23 in Figure 5) that are coupled or configured to be coupled and decoupled in a swivel movement around at least one of a first axial direction (a direction parallel to axis 27 in Figure 5) or a second axial direction (a direction parallel to axis 13 in Figure 5), in order to allow the machining units (19 and 23) to be easily and automatically changed (Claims 9, 1, 2, 7, and 8, Page 3 lines 1-7 and Page 4 lines 11-12 of Machine Translation of EP 0882548 A2).
.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardea (US 4,121,808) in view of Wampler et al. (US 2009/0143207), hereinafter Wampler.
Regarding claim 13, Cardea discloses a machine tool (shown in Figure 1) formed as a gantry machine tool (apparent from Figure 1), comprising:
a machine bed (32 in Figure 1),
at least one first and one second machining unit (the middle cutting head 44 and the rightmost cutting head 44 shown in Figure 2) being disposed adjacent to each other along a first axis (a horizontal axis in Figure 2) (apparent from Figure 2), being movable independently of each other along second and third axes (the second axis being the longitudinal axis of 14 in Figures 2 and 1, and the third axis being the longitudinal axis of 16 in Figures 2 and 1) (Col. 7 lines 4-11, Col. 5 lines 50-53), being disposed together above said machine bed (32) (apparent when Figure 2 is viewed in relation to Figure 1), and each having two sides (left and right sides in Figure 2);
at least one third machining unit (the leftmost cutting head 44 shown in Figure 2) having two sides (left and right sides in Figure 2) and being adjacent to at least one of said at least one first and one second machining unit (the middle cutting head 44 and the rightmost cutting head 44 shown in Figure 2) (apparent from Figure 2);
two stand units (24 and 26 in Figure 1) of the gantry machine tool disposed on both sides (left and right sides in Figure 2) of all of said machining units (the three cutting heads 44 in Figure 2) along said first axis (the horizontal axis in Figure 2) (apparent when Figure 2 is viewed in relation to Figure 1), said stand units (24 and 26) being spaced apart in along said first axis (the horizontal axis in Figure 2) by a distance defining a fixed working width (apparent from Figure 1);

a bridge (22 in Figure 1) interconnecting said stand units (24 and 26) (apparent from Figure 1) and permitting said machining units (the three cutting heads 44 in Figure 2) to only be jointly movable along said first axis (the horizontal axis in Figure 2) (because the three cutting heads 44 move horizontally together as a unit along the first axis on bar 106 while they’re mounted on drilling attachment 10, Col. 7 lines 21-22).
However, Cardea does not disclose: the at least one third machining unit is configured to be provided and removed again along said first axis.
Wampler teaches that it was known to provide a machine tool (10 in Figures 1 and 2) with a machining unit (32 in Figures 1 and 2) that is configured to be provided and removed again along a first axis (horizontal axis in Figure 2) (because, after detachment from connecting assembly 26, machining unit 32 can be moved along the horizontal axis in Figure 2 away from connecting assembly 26 and/or machine tool 10), in order to allow other different machining units (34, 28, and/or 30 in Figures 1-7) to be attached to the machine tool (10) and thereby allow for multiple configurations so that a variety of manufacturing processes may be performed or a variety of parts may be machined using the single machine tool (10) (Paragraphs 0031 and 0007).
It would have been to one of ordinary skill in the art at the time the invention was filed to have modified the at least one third machining unit (the leftmost cutting head 44 shown in Figure 2) of Cardea so that it is configured to be provided and removed again along said first axis (the horizontal axis in Figure 2 of Cardea), as taught by Wampler, because doing so would achieve the predictable results of allowing other different machining units to be attached to the machine tool (shown in Figure 1) of Cardea and thereby allowing for multiple configurations so that a variety of manufacturing processes may be performed or a variety of parts may be machined using the single machine tool. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 14, Cardea discloses that said stand units (24 and 26) are movably guided on a common lower guide (28 and 30 collectively in Figure 1; or the ground/floor on top of which 28, 30, and the entire machine tool is mounted) (Col. 4 lines 12-15).
Regarding claim 15, Cardea discloses that at least two of said machining units (the three cutting heads 44 in Figure 2) are coupled along at least one of said first, second or third axes (because the three cutting heads 44 are mounted on drilling attachment 10 and move together as a unit while they’re mounted on drilling attachment 10, Col. 5 lines 6-26, Col. 7 lines 21-22).
Regarding claim 16, Cardea discloses that at least one of said machining units (the three cutting heads 44 in Figure 2) is configured to perform a swivel movement around said second axis (the longitudinal axis of 14 in Figures 2 and 1) (because the middle cutting head 44 is a drill which swivels about the longitudinal axis of 14 in Figures 2 and 1, Col. 5 lines 20-48, Col. 7 line 59 – Col. 8 line 36).
Regarding claim 17, Cardea discloses that at least two of said machining units (the three cutting heads 44 in Figure 2) are coupled or configured to be coupled and decoupled in said swivel movement around said second axis (the longitudinal axis of 14 in Figures 2 and 1) (because at least two of the three cutting heads 44 can rotate/swivel simultaneously and stop rotating/swiveling simultaneously when the middle cutting head 44 swivels about the longitudinal axis of 14 in Figures 2 and 1; or because the three cutting heads 44 can translate together as a unit with drilling attachment 10 while the middle cutting head 44 swivels about the longitudinal axis of 14 in Figures 2 and 1).
Regarding claim 18, Cardea discloses at least one control cabinet (36, 10, 52, 108, 38, 12, 14, or 16 in Figures 1 and 2) disposed in an upper half of the machine tool (apparent from Figure 1).
Regarding claim 19, Cardea discloses that said bridge (22) and said two stand units (24 and 26) of said gantry machine tool form an inverted U-shape delimiting a working space therebetween in which all of said machining units (the three cutting heads 44 in Figure 2) are disposed (apparent when Figure 2 is viewed in relation to Figure 1).
Regarding claim 20, Cardea discloses that said stand units (24 and 26) have inner vertical surfaces (right vertical surface of 24 and left vertical surface of 26 in Figure 1) facing each other (apparent from Figure 1), said bridge (22) has a lower horizontal surface (bottom horizontal surface of 22 in Figure 1), and said inner vertical surfaces (right vertical surface of 24 and left vertical surface of 26 in Figure 1) .

Response to Arguments
Applicant's arguments with respect to Parham and Wampler have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Further, limitation b) is unknown from Parham. As the following figure shows, Parham does not depict guides which are increased by an additional guiding element. Instead, the guides of Parham are telescopic rail members 14, 16 without any additional guiding element. Such additional element is neither deducible from nor sensible in Parham.
…
Even if a person skilled in the art, for whatever reasons, would increase a distance between the machine tools of Fioroni by using the telescopic rail members 14, 16 of Parham, he/she would never attach the telescopic rail members 14, 16 at an end of the guides 210 of Fioroni since (1) the machine tool of Fioroni has no free ends on which an additional guiding element could be attached and (2) Parham contains no hint to attach the telescopic rail members 14, 16 to an end of a guide or guiding element. Therefore, the person skilled in the art would - at the most - replace the guides 210 by the telescopic rail members 14, 16. If the person skilled in the art were to replace the guides 210 of Fioroni by the telescopic rail members 14, 16 of Parham, there would be no need for an additional guiding element as in the present invention.”

the examiner firstly asserts that 14a and 16a of Parham can be properly interpreted as being guides analogous to the upper and lower guides of claim 7, and 14b and 16b of of Parham can be properly interpreted as being at least one additional guiding element as recited in claim 7. This is because 14a and 16a of Parham guide machining unit 12 of Parham, and 14b and 16b of Parham are respectfully attached to, in contact with, and extend beyond the left ends of 14a and 16a in Figure 1 of Parham to extend guides 14a and 16a of Parham and thereby extend the distance that machining unit 12 of Parham can be guided. Secondly, the examiner points out that the limitation “to increase a distance between at least two of said machining units” of claim 7 is a functional limitation in an apparatus claim and thus a prior art apparatus only need to be capable of performing the claimed function in order to anticipate the functional limitation (see In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). Since the at least one additional guiding element (14b and/or 16b of Parham) of Fioroni in view of Line in further view of Parham is capable of increasing a distance between at least two of the machining 

In response to Applicant’s argument that:
“In contrast to the present invention, Wampler does not use an additional (third) machining unit which could be attached to the available (two) machining units along the same (first) axis. Instead, when Wampler needs more than two more machining units, he applies them along another axis (see Fig. 2 of Wampler). There is no possibility disclosed in Wampler to provide and remove a third machining unit adiacent to the first and second machining units in the same axial direction.”

the examiner firstly asserts that Wampler was not relied upon for teaching at least one third machining unit that is attached adjacent to at least one of the first and second machining units. Instead, Cardea was relied upon for teaching at least one third machining unit (the leftmost cutting head 44 shown in Figure 2 of Cardea) that is attached adjacent to at least one of the first and second machining units (the middle cutting head 44 and the rightmost cutting head 44 shown in Figure 2). Secondly, the examiner asserts that Wampler was only relied upon for teaching that it was known to a machining unit (32 in Figures 1 and 2 of Wampler, which is analogous to the third machining unit [the leftmost cutting head 44 in Figure 2] of Cardea) that is configured to be provided and removed again along a first axis (horizontal axis in Figure 2 of Wampler), in order to allow other different machining units (34, 28, and/or 30 in Figures 1-7 of Wampler) to be attached to a machine tool (10 of Wampler) and thereby allow for multiple configurations so that a variety of manufacturing processes may be performed or a variety of parts may be machined using the single machine tool, and that the proposed modification was to modify the at least one third machining unit (the leftmost cutting head 44 shown in Figure 2) of Cardea so that it is configured to be provided and removed again along said first axis (the horizontal axis in Figure 2 of Cardea) in a manner similar to that of machining unit 32 of Wampler. Lastly, the examiner asserts that the machining unit 32 of Wampler is configured to be provided and removed again along the first axis (horizontal axis in Figure 2 of Wampler), because, after detachment from connecting assembly 26 of Wampler, machining 

NOTE: Arguments which the examiner did not respond to in this section of the Office Action have been addressed with new grounds of rejection in the “Claim Rejections - 35 USC § 103” section of the Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731